EXHIBIT 1 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree as follows: (i)Each of them is individually eligible to use the Schedule 13D to which this Exhibit is attached, and such Schedule 13D is filed on behalf of each of them; and (ii)Each of them is responsible for the timely filing of such Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Date:March 7, 2013 CONTINENTAL GRAIN COMPANY By: /s/ Paul J. Fribourg Name:Paul J. Fribourg Title:Chief Executive Officer and President ARLON OPPORTUNITIES MASTER LP By: Arlon Opportunities Investors GP LLC, its General Partner By: Continental Grain Company, its managing member By: /s/ Paul J. Fribourg Name:Paul J. Fribourg Title:Chief Executive Officer and President /s/ Paul J. Fribourg Paul J. Fribourg /s/ Charles A. Fribourg Charles A. Fribourg /s/ Celine Fribourg Celine Fribourg
